Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21   Entered 01/18/21 23:53:34   Page 1 of 8




                   EXHIBIT A
Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21                 Entered 01/18/21 23:53:34           Page 2 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-____
OF AMERICA and SEA GIRT LLC                       §
                                                  §
        DEBTORS1                                  §                Joint Administration Requested


INTERIM ORDER (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR
  DISCONTINUING SERVICE, (II) APPROVING PROCEDURES FOR PROVIDING
ADEQUATE ASSURANCE OF POSTPETITION PAYMENTS, AND (III) APPROVING
         DEBTORS’ PROPOSED FORM OF ADEQUATE ASSURANCE

        Upon consideration of the Debtors’ motion (the “Motion”) [Docket No. __] requesting

the entry of interim and final orders (i) prohibiting utility service providers from altering,

refusing, or discontinuing service on account of prepetition invoices; (ii) establishing procedures

for providing adequate assurance of postpetition payments; and (iii) determining that the

adequate assurance proposed in the Motion is sufficient under Section 366, the Court finds that:

(i) it has jurisdiction to consider the Motion and the relief requested therein pursuant to 28

1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

                                                      1
Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21            Entered 01/18/21 23:53:34        Page 3 of 8




U.S.C. §§ 157(b)(2) and 1334; (ii) venue is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409; (iii) due and proper notice of the Motion has been provided and no other or

further notice need be provided; and (iv) the relief requested in the Motion is in the best interests

of the Debtors, their estates, and creditors. Having reviewed the Motion and having heard the

statements and evidence offered in support of the relief requested therein at a hearing before this

Court, the Court determines that the legal and factual bases set forth in the Motion and at the

hearing establish just cause for the relief granted herein. Accordingly, it is hereby ORDERED

that:

        1.     The Motion is GRANTED as set forth herein.

        2.     Absent any further order of this Court, the Utilities, including but not limited to

those listed on Exhibit A hereto, which is incorporated herein by reference, may not alter, refuse,

or discontinue service to, or discriminate against the Debtors.

        3.     The Debtors are authorized to pay the Utilities a cash deposit equal to 30 days’

average billing based on the Debtors’ average monthly consumption of utility services from the

respective Utilities during the past one year as adequate assurance under Section 366(c), as

reflected on Exhibit A. Such deposit constitutes “adequate assurance of payment” to the Utilities

as that term is used in Section 366 on an interim basis.

        4.     The following Adequate Assurance Procedures are approved on an interim basis:

        (a)    Absent any further order of the Court, no Utility may alter, refuse, or discontinue
               service to, or discriminate against, the Debtors on account of the commencement
               of this case or any unpaid prepetition charges, or request payment of a deposit or
               other security in connection with any unpaid prepetition charges, except as
               provided in these Adequate Assurance Procedures;

        (b)    The Debtors will serve the Motion, and the Interim Order, on all Utilities
               identified on Exhibit A within two business days after the date the Interim Order
               is entered;



                                                 2
Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21            Entered 01/18/21 23:53:34        Page 4 of 8




        (c)    Any Utility that objects to the Debtors’ proposed adequate assurance must serve a
               written adequate assurance request within twenty-one (21) days of the date of
               entry of the Interim Order on the Debtor, c/o Patrick J. Neligan, Jr. and John D.
               Gaither, Neligan LLP, 325 N St. Paul St., Suite 3600, Dallas, Texas 75201,
               pneligan@neliganlaw.com, jgaither@neliganlaw.com;

        (d)    Any adequate assurance request must (i) be made in writing, (ii) identify the
               location for which utility services are provided, (iii) include a summary of the
               Debtors’ payment history relevant to the affected account(s), including any
               security deposits, (iv) explain why the Utility believes the Debtors’ proposed
               adequate assurance is not sufficient adequate assurance of future payment, and (v)
               be served on the Debtors in accordance with subsection (c) above.

        (e)    The Debtors are authorized to resolve, in their sole discretion, any adequate
               assurance request by mutual agreement with a Utility and without further order of
               the Court and, in connection with any such agreement, in the Debtors’ sole
               discretion, to provide a Utility with additional and/or alternative adequate
               assurance of payment, including cash deposits, prepayments, or other forms of
               security, if the Debtors believe such alternative assurance is reasonable.

        (f)    If the Debtors are unable to consensually resolve an adequate assurance request
               by mutual agreement within the later of (i) fourteen (14) days of receipt of the
               adequate assurance request and (ii) thirty (30) days from the Petition Date, the
               Utility shall file a motion (the “Determination Motion”), to be heard before the
               Court at the next regularly scheduled omnibus hearing date, to determine the
               adequacy of assurances of payment with respect to the particular Utility, pursuant
               to Section 366(c)(3) of the Bankruptcy Code. Pending notice and a hearing on the
               Determination Motion, the Utility that is the subject of the unresolved adequate
               assurance request may not alter, refuse or discontinue services to the Debtors.

       5.      Any Utility that fails to object to the adequate assurance provided in this Interim

Order within the time periods set forth in the foregoing Adequate Assurance Procedures is

deemed to have consented to the adequate assurance provided in this Interim Order.

       6.      The relief granted herein is for all Utilities providing utility services to the

Debtors and is not limited to those listed on the list of Utilities attached as Exhibit A hereto. The

Debtors are authorized to supplement, as necessary, Exhibit A. This Order shall apply to any

Utility that is subsequently added to Exhibit A. In the event the Debtors learn of an additional

Utility not listed on Exhibit A, the Debtors shall serve a copy of the Motion and this Interim

Order an any subsequently added Utility, and such Utility shall have 30 days from the date of

                                                  3
Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21             Entered 01/18/21 23:53:34       Page 5 of 8




service of the Motion and this Interim Order to make a request for additional adequate assurance

in accordance with the terms of this Interim Order.

        7.         The inclusion on or omission from the list of Utilities of any entity shall not

constitute an admission or concession that such entity is or is not a “utility” within the meaning

of Section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with

respect thereto.

        8.         Nothing in this Interim Order or the Motion shall be deemed to constitute post-

petition assumption or adoption of any agreement pursuant to Section 365 of the Bankruptcy

Code.

        9.         Adequate notice of an opportunity for a Hearing on the Motion has been provided

under the circumstances. Notice of the Motion satisfies the requirements of Bankruptcy Rule

6004(a). Notwithstanding any potential applicability of Bankruptcy Rule 6004(h), the terms and

conditions of this Interim Order are immediately effective and enforceable upon its entry.

        10.        A Final Hearing on the Motion is set for ___, 2021 at ___.m. (Central Time).

Any objections or responses to entry of a final order on the Motion shall be filed on or before

4:00 p.m. on ________, 2021 and served in accordance with the Adequate Assurance Procedures

set forth above. In the event no objections to entry of a final order on the Motion are timely

received, the Court may enter such final order without the need for a final hearing.

        11.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.




                                                   4
Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21           Entered 01/18/21 23:53:34        Page 6 of 8




       12.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation and enforcement of this Order.

                                 # # # END OF ORDER # # #




                                                 5
Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21    Entered 01/18/21 23:53:34   Page 7 of 8




                                    Exhibit A

                                   Utilities List




                                         6
90252v.3
          Case 21-30085-sgj11 Doc 8-1 Filed 01/18/21                                                                     Entered 01/18/21 23:53:34                                              Page 8 of 8


          Vendor                      Service Provided                   Account Number       Average Monthly Bill    Contact Information (Phone)                   Contact Information (Mailing Address)

AT&T Association         POTS line                                       1717950654354                         $20          1-800-222-1000
CENTURY LINK             Long Distance and Inbound Toll Free Service       68449622                        $11,000          1-800-860-1020          CenturyLink PO Box 52187 Phoenix, AZ 85072-2187
COMCAST BUSINESS         Internet Service Fairfax to DC Office             933669439                        $2,100          1-800-391-3000
COMCAST BUSINESS DC
                                                                       8299 70 007 0764558
(CABLE)                  Cable TV Service DC Office                                                            $400         1-800-391-3000
COX FAIRFAX              Cable TV Service Fairfax HQ                     10101030607201                      $1,400          703-480-7855
GRANITE DC               POTS Lines DC Office                                3257851                           $300         1-866-847-1500
INTRADO LIFE & SAFETY
                                                                              28593
INC.                     911 Services for Fairfax HQ                                                           $250         1-800-841-9000
MASERGY 3041             Local inbound and outbound phone services          MC003041                         $1,300         1-877-463-7374          Masergy Communications, Inc. PO Box 733938, Dallas TX 75373-3938
MASERGY                  Local inbound and outbound phone services           434654                          $2,400         1-877-463-7374          Masergy Communications, Inc. PO Box 733938, Dallas TX 75373-3938
MEETINGONE               Conference Calling Services HQ                   A01000067416                       $1,500         1-888-523-8445
SPECTRUM BUSINESS        Internet Service FODC in MO                   8845 30 069 0066713                   $1,200         1-888-812-2591          Charter Communications, PO Box 94188, Palatine IL 60094-4188
VERIZON FAIRFAX                                                        850-050-598-0001-86
                         POTS Lines HQ                                                                        $900          1-800-837-4966
                                                                       750-465-589-0001-88
VERIZON GAOS (PHONE)
                                                                        717-566-0175 808
                         Phone Service GAOS office PA                                                          $40          1-800-837-4966
VERIZON GAOS
                                                                       451-872-649-0001-28
(INTERNET)               Internet Service GAOS office PA                                                      $170          1-800-837-4966

VERIZON HQ (INTERNET)                                                       U0211171
                         Internet Service HQ                                                                $1,500          1-800-806-8470          VerizonPO Box 15043Albany, NY 12212-5043
WINDSTREAM DC OFC        Local and LD phone service DC office                5791518                          $600          1-800-347-1991          Windstream P.O. Box 9001013 Louisville, KY 40290-1013
WINDSTREAM FFX HQ        Local FAX service and back-up HQ                    5271239                        $1,000          1-800-347-1991          Windstream P.O. Box 9001013 Louisville, KY 40290-1013
ZAYO GROUP               Internet Service HQ and DR to PA                    023346                         $4,000          1-866-364-6033
Dominion Energy          Electricity                                       9426355005                      $40,000          (866) 366-4357          PO Box 26543Richmond, VA 23290-0001
Waste Management of
                                                                         13-56190-03005
Virginia, Inc.           Dumpster Service                                                                    $3,000         (800) 553-7771          PO BOX 43470Phoenix, AZ 85080
Fairfax Water            Water                                              307041541                        $3,000         (703) 698-5800          8570 Executive Park AveFairfax, VA 22031
                                                                       8155 60 038 5492106;
Comcast                                                                                                                                             PO Box 60533 City of Industry, CA 91716 ;
                                                                       8299 70 007 0764558
                         Data Provider                                                                       $2,100         1-855-270-0379          PO Box 70219 Philadelphia, PA 19176
WindStream Enterprise    Phone Provider                                     5791518                          $2,000         (800) 600-5050          PO Box 9001013 Louisville, KY 40290
Washington Gas           Natural Gas                                      32000430275                        $1,000         (844) 327-4427          6801 Industrial RoadSpringfield, VA 22151-4294
Elite Power and Energy
                                                                               670
Corporation              Propane and Propane Maintenance                                                      $400          (703) 339-2800          11420 Pleasant Vale Road Delaplane, VA 20144
